


110 HR 6500 IH: Thrift Savings Plan Enhancement

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6500
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Waxman (for
			 himself, Mr. Tom Davis of Virginia,
			 and Mr. Davis of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide for the
		  automatic enrollment of new participants in the Thrift Savings Plan, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Thrift Savings Plan Enhancement
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Automatic enrollments.
					Sec. 3. Qualified Roth contribution program.
					Sec. 4. Authority to establish self-directed investment
				options.
					Sec. 5. Reporting requirements.
					Sec. 6. Acknowledgement of risk.
				
			2.Automatic
			 enrollments
			(a)Automatic
			 enrollment of new participants
				(1)In
			 generalSection 8432(b) of title 5, United States Code, is
			 amended by striking paragraphs (2) through (4) and inserting the
			 following:
					
						(2)(A)The Board shall by
				regulation provide for new participants to be automatically enrolled to make
				contributions under subsection (a) at the default percentage of basic
				pay.
							(B)For purposes of this paragraph, the
				default percentage shall be equal to 3 percent or such other percentage, not
				less than 2 percent nor more than 5 percent, as the Board may by regulation
				prescribe.
							(C)The regulations shall include
				provisions under which any individual who would otherwise be automatically
				enrolled in accordance with subparagraph (A) may—
								(i)modify the percentage or amount to be
				contributed pursuant to automatic enrollment, effective from the start of such
				enrollment; or
								(ii)decline automatic enrollment
				altogether.
								(D)For purposes of this paragraph, the
				term new participant means any individual participating in the
				Thrift Savings Plan pursuant to an appointment or election which occurs after
				any regulations under subparagraph (A) first take effect.
							(E)Sections 8351(a)(1), 8440a(a)(1),
				8440b(a)(1), 8440c(a)(1), 8440d(a)(1), and 8440e(a)(1) shall be applied in a
				manner consistent with the purposes of this
				paragraph.
							.
				
				(2)Technical
			 amendmentSection 8432(b)(1) of title 5, United States Code, is
			 amended by striking the parenthetical matter in subparagraph (B).
				(b)Default
			 investmentsSection
			 8438(c)(2) of title 5, United States Code, is amended to read as follows:
				
					(2)If an election has not been made with
				respect to any sums in the Thrift Savings Fund which are available for
				investment, the Executive Director shall invest such sums in—
						(A)the Government Securities Investment
				Fund; or
						(B)such alternative fund or funds (in lieu of
				the fund under subparagraph (A)) as the Board may designate in regulations.
						The
				designation of an alternative fund by regulations under subparagraph (B) may be
				made only if, in the judgment of the Board, such designation would be in the
				best interests of participants. Any decision under the preceding sentence shall
				be made after consultation with the Employee Thrift Advisory Council
				(established under section
				8473)..
			3.Qualified Roth
			 contribution program
			(a)In
			 generalSubchapter III of
			 chapter 84 of title 5, United States Code, is amended by inserting after
			 section 8432c the following:
				
					8432d.Qualified
				Roth contribution program
						(a)DefinitionsFor
				purposes of this section—
							(1)the term qualified Roth contribution
				program means a program described in paragraph (1) of section 402A(b) of
				the Internal Revenue Code of 1986 which meets the requirements of paragraph (2)
				of such section; and
							(2)the terms designated Roth
				contribution and elective deferral have the meanings given
				such terms in section 402A of the Internal Revenue Code of 1986.
							(b)Authority To
				establishThe Board shall by regulation provide for the inclusion
				in the Thrift Savings Plan of a qualified Roth contribution program, under such
				terms and conditions as the Board may prescribe.
						(c)Required
				provisionsThe regulations under subsection (b) shall
				include—
							(1)provisions under
				which an election to make designated Roth contributions may be made—
								(A)by any individual
				who is eligible to make contributions under section 8351, 8432(a), 8440a,
				8440b, 8440c, 8440d, or 8440e; and
								(B)by any individual,
				not described in subparagraph (A), who is otherwise eligible to make elective
				deferrals under the Thrift Savings Plan;
								(2)any provisions which may, as a result of
				the enactment of this section, be necessary in order to clarify the meaning of
				any reference to an account made in section 8432(f), 8433,
				8434(d), 8435, 8437, or any other provision of law; and
							(3)any other provisions which may be necessary
				to carry out this
				section.
							.
			(b)Clerical
			 amendmentThe analysis for chapter 84 of title 5, United States
			 Code, is amended by inserting after the item relating to section 8432c the
			 following:
				
					8432d. Qualified Roth contribution
				program..
				
			4.Authority to
			 establish self-directed investment options
			(a)In
			 generalSection 8438(b)(1) of
			 title 5, United States Code, is amended—
				(1)in subparagraph
			 (D), by striking and at the end;
				(2)in subparagraph
			 (E), by striking the period and inserting ; and; and
				(3)by adding after
			 subparagraph (E) the following:
					
						(F)self-directed investment options, if the
				Board authorizes such options under paragraph
				(5).
						.
				(b)RequirementsSection
			 8438(b) of title 5, United States Code, is amended by adding at the end the
			 following:
				
					(5)(A)The Board may authorize the addition of
				self-directed investment options under the Thrift Savings Plan if the Board
				determines that the addition of such options would be in the best interests of
				participants.
						(B)The self-directed investment options
				shall be limited to—
							(i)low-cost, passively-managed index
				funds that offer diversification benefits; and
							(ii)other investment options, if the
				Board determines the options to be appropriate retirement investment vehicles
				for participants.
							(C)The Board shall ensure that any
				administrative expenses related to self-directed investment options are borne
				solely by the participants who use such options.
						(D)The Board may establish such other
				terms and conditions for self-directed investment options as the Board
				considers appropriate to protect the interests of participants, including
				requirements relating to risk disclosure.
						(E)The Board shall consult with the Employee
				Thrift Advisory Council (established under section 8473) before establishing
				any self-directed investment
				option.
						.
			5.Reporting
			 requirements
			(a)Annual
			 reportThe Board shall, not
			 later than March 31 of each year, submit to Congress an annual report on the
			 operations of the Thrift Savings Plan. Such report shall include, for the prior
			 calendar year, information on the number of participants as of the last day of
			 such prior calendar year, the median balance in participants’ accounts as of
			 such last day, demographic information on participants, the percentage
			 allocation of amounts among investment funds or options, the status of the
			 development and implementation of self-directed investment options, and such
			 other information as the Board considers appropriate. A copy of each annual
			 report under this subsection shall be made available to the public through an
			 Internet website.
			(b)Reporting of
			 fees and other information
				(1)In
			 generalThe Board shall include in the periodic statements
			 provided to participants under section 8439(c) the amount of the investment
			 management fees, administrative expenses, and any other fees or expenses paid
			 with respect to each investment fund and option under the Thrift Savings Plan.
			 Any such statement shall also provide—
					(A)information on the
			 employee’s estimated income replacement rate, as determined by the Executive
			 Director based on the employee’s most recent account balance and rates of
			 contributions; and
					(B)a statement
			 notifying participants as to how they may access the annual report described in
			 subsection (a) as well as any other information concerning the Thrift Savings
			 Plan that might be useful.
					(2)Use of
			 estimatesFor purposes of providing the information required
			 under this subsection, the Executive Director may provide a reasonable and
			 representative estimate of any fees or expenses described in paragraph (1) and
			 shall indicate any such estimate as being such an estimate. Any such estimate
			 shall be based on the previous year’s experience.
				(c)DefinitionsFor
			 purposes of this section—
				(1)the term
			 Board has the meaning given such term by 8401(5) of title 5,
			 United States Code;
				(2)the term
			 participant has the meaning given such term by section 8471(3) of
			 title 5, United States Code; and
				(3)the term
			 account means an account established under section 8439 of title
			 5, United States Code.
				6.Acknowledgement of
			 risk
			(a)In
			 generalSection 8439(d) of
			 title 5, United States Code, is amended—
				(1)by striking the
			 matter after who elects to invest in and before shall
			 sign an acknowledgement and inserting any investment fund or
			 option under this chapter, other than the Government Securities Investment
			 Fund,; and
				(2)by striking
			 either such Fund and inserting any such fund or
			 option.
				(b)Coordination
			 with provisions relating to investments in the absence of an
			 electionSubsection (d) of section 8439 of title 5, United States
			 Code (as amended by subsection (a)) is further amended—
				(1)by
			 redesignating subsection (d) as subsection (d)(1); and
				(2)by adding at the
			 end the following:
					
						(2)(A)In the case of an
				investment made under section 8438(c)(2) in any fund or option to which
				paragraph (1) would otherwise apply, the participant involved shall, for
				purposes of this subsection, be deemed—
								(i)to have elected to invest in such fund
				or option; and
								(ii)to have executed the acknowledgement
				required under paragraph (1).
								(B)(i)The Executive Director
				shall prescribe regulations under which written notice shall be provided to a
				participant whenever an investment is made under section 8438(c)(2)(B) on
				behalf of such particpant in the absence of an affirmative election described
				in section 8438(c)(1).
								(ii)The regulations shall ensure that
				any such notice shall be provided to the participant within 7 calendar days
				after the effective date of the default election.
								(C)For purposes of this paragraph, the term
				participant has the meaning given such term by section
				8471(3).
							.
				(c)Coordination
			 with provisions relating to fiduciary responsibilities, liabilities, and
			 penaltiesSection 8477(e)(1)(C) is amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (C)(i); and
				(2)by adding at the
			 end the following:
					
						(ii)A fiduciary shall not be liable under
				subparagraph (A), and no civil action may be brought against a
				fiduciary—
							(I)for providing for the automatic
				enrollment of a participant in accordance with section 8432(b)(2)(A); or
							(II)for enrolling a participant in a
				default investment fund in accordance with section
				8438(c)(2)(B).
							.
				
